                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                        January 27, 2021
                          UNITED STATES DISTRICT COURT
                                                                                       Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


JABCO OZ Fund, LLC,                              Z§
         Plaintiffs,                             §
                                                 §
v.                                               § Civil Action No. H-20-4267
                                                 §
Faatuise Roberts, et al.,                        §
            Defendants.                          §

                                ORDER FOR CONFERERNCE

       A scheduling conference has been set for March 2, 2021, at 11:30 a.m. before Magistrate

Judge Peter Bray by video conference.

       After the parties confer as required by Rule 26(f), counsel shall prepare and file not less

than 7 days before the conference a joint discovery/case management plan.            All inquiries

regarding this conference shall be directed to Jason Marchand, Case Manager for Magistrate

Judge Peter Bray at 713-250-5148, or via email at Jason_Marchand@txs.uscourts.gov.

       If all parties will consent to the jurisdiction of this magistrate judge for all purposes in

this case pursuant to 28 U.S.C. ' 636(c), they must file the attached consent form at least three

days before the scheduled conference.     Parties are free to withhold consent without adverse

substantive consequences. Fed.R.Civ.P. 73(b).

       Signed on January 27, 2021 at Houston, Texas.


                                                            _________________________
                                                                   Peter Bray
                                                            United States Magistrate Judge
UNITED STATES DISTRICT COURT                              SOUTHERN DISTRICT OF TEXAS




                                                  §
                                                  §
                                                  §      CIVIL ACTION NUMBER:
                                                  §      _______________________
versus                                            §
                                                  §
                                                  §
                                                  §

CONSENT TO PROCEED BEFORE A MAGISTRATE JUDGE

       All parties to this case waive their right to proceed before a district judge and consent to
have a United States Magistrate Judge conduct all further proceedings, including the trial and
judgment. 28 U.S.C. § 636 (c) .


_________________________________                 ____________________________________


_________________________________                 ____________________________________


                                        ORDER TO TRANSFER

                         This case is transferred to United States Magistrate Judge

                        _______________________________________________

                       to conduct all further proceedings, including final judgment.


_______________                                   ____________________________________
     Date                                               United States District Judge
SDTX (consent mag) 7/13/98
UNITED STATES DISTRICT COURT                        SOUTHERN DISTRICT OF TEXAS




                       NOTICE OF THE RIGHT TO TRY
                A CIVIL CASE BEFORE A MAGISTRATE JUDGE

             With the consent of all parties, a United States Magistrate Judge may

    preside in a civil case, including jury trial and final judgment.

         The choice of trial before a magistrate judge is entirely yours. Tell only

    the clerk. Neither the judge or magistrate judge will be told until all the parties

    agree.

               The district judge to whom your case is assigned must approve the referral to a

    magistrate judge.


    You may get consent forms from the clerk.


                                                           Clerk of Court
